Citation Nr: 1719218	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation and radiation emitted by aircraft navigation systems. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  Thereafter, the file was transferred to the RO in Nashville, Tennessee.

This case was originally before the Board in January 2014 when the Veteran's service connection claim for thyroid cancer was remanded for additional development.  Service connection claims for hearing loss and tinnitus were also remanded at that time.  In December 2016, the RO granted service connection for bilateral hearing loss and tinnitus.  Thus these issues are no longer in appellate status.  

Additional development was completed with respect to the Veteran's service connection claim for thyroid cancer.  The RO issued a supplemental statement of the case in December 2016 and the appeal is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the January 2014 BVA remand, the Veteran has contended that his currently diagnosed thyroid cancer was caused by exposure to radiation emitted from aircraft navigation systems when he worked on the flight line while stationed aboard the two aircraft carriers.  He separately asserts that his thyroid cancer was caused by exposure to ionizing radiation during a Radiac Monitor Training Course in June 1969.  Personnel records confirm his participation in this training course. 
Personnel records obtained on remand reflect that the Veteran was assigned to perform maintenance on various electrical systems, power generating, flight controls, and attitude and quantify indicating systems in A7B aircraft.

The Board directed, in the January 2014 remand, that the Veteran's personnel records, any located DD Form 1141, Naval Dosimetry Center response, service treatment records, as well as Veteran's statements regarding exposure to ionizing radiation during service (to include a Radiac Monitor Training Course in June 1969), be forwarded to the VA's Under Secretary for Health for a dose estimate in accordance with 38 C.F.R. § 3.311 (a)(2)(iii) (2016).  The Under Secretary for Health should then be requested to provide a dose estimate for all reported periods of exposure.  This was not completed. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran's records noted in the paragraph above should be forwarded to the VA's Under Secretary for Health for a dose estimate in accordance with  38 C.F.R. § 3.311 (a)(2)(iii) (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's service personnel records, any located DD Form 1141, Naval Dosimetry Center response, service treatment records, as well as the Veteran's statements regarding exposure to ionizing radiation during service (to include a Radiac Monitor Training Course in June 1969), must be forwarded to VA's Under Secretary for Health for a dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary for Health should be requested to provide a dose estimate for all reported periods of exposure.

2. If it is determined the Veteran was exposed to ionizing radiation, forward the Veteran's claims file to VA's Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




